The plaintiff instituted suit against the defendants to recover the sum of $1,442.74, paid through error and mistake, in settlement for sixteen bales of cotton. The defendant denied that any error had occurred in the payment for sixteen bales of cotton. Both parties offered evidence tending to support their respective theories.
The following issues were submitted to the jury:
(1) "Did the defendants on 15 October, 1929, deliver to the plaintiff the sixteen bales of cotton which are in controversy in this action?"
(2) What amount, if any, is the plaintiff entitled to recover of defendants?"
The jury answered the first issue "No," and the second issue "$1,442.74."
From judgment upon the verdict the defendants appealed.
The defendants contended that the controversy should have been solved by an issue of indebtedness, and that the submission of the first issue deprived them of certain elements of defense.
Issues arise upon the pleadings and "it has been held by this Court that where issues submitted by the court to the jury are sufficient in form and substance to present all phases of the controversy between the parties, there is no ground for exception to the same. . . . A new trial will not ordinarily be granted by this Court where it appears that the issues submitted to the jury presented for their determination the essential questions in controversy, although other questions not determinative of liability are also included in the issues." Bank v. Bank, 197 N.C. 526,150 S.E. 34.
An examination of the record and briefs of counsel discloses conflicting evidence upon disputed issues of fact. A verdict for either party *Page 773 
would have been supported by the evidence introduced at the trial. No error of law in the admission of testimony or the instructions of the trial judge is apparent as we interpret the record; hence the verdict and judgment thereon are determinative.
Affirmed.